DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on October 12, 2022, the objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 07/20/2022), are hereby withdrawn.
The status of the claims is as follows:
Claims 22-24 and 26-32 have been amended,
Claims 1-21 and 33-56 were previously cancelled,
Claim 25 was previously presented, and
Claims 57-67 have been newly added. 
Therefore, claims 22-32 and 57-67 are currently pending.

Drawings
The drawings were received on October 12, 2022.  These drawings are acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-32 and 57-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Migas et al. (US 20200115115 – art of record; hereinafter Migas).
Regarding claim 22, Migas teaches a closing cap (10) for a container (108), comprising a lateral wall (32) extending around an axis and a transversal wall (22) positioned at one end of the lateral wall, a separation line (50) being provided on the lateral wall to define: 
a retaining ring (14), which is configured to remain anchored to a neck (102) of the container and extends up to a free edge; a closing element (12) removably engageable with the neck, so as to open or close the container; the separation line extending around the axis and being circumferentially interrupted to leave the retaining ring and the closing element joined; wherein the retaining ring comprises: 
a joining portion (i.e. the area adjacent to reference character (52) in Migas Fig. 4) at which the retaining ring is joined to the closing element;
a first connecting band (72a; as shown in Migas Fig. 1C), which extends from a first end zone of the joining portion, and a second connecting band (72b; as shown in Migas Fig. 1C), which extends from a second end zone of the joining portion, the second end zone being positioned circumferentially on the opposite side to the first end zone; 
a tab (70), interposed between the first connecting band and the second connecting band so that, when the closing element is in an open condition and the first and second connecting bands keep the closing element connected to the retaining ring, the tab rests on the neck; wherein the tab comprises a pair of lateral edges (64a and 64c; as shown in Migas Fig. 4) and a bottom edge (64b; as shown in Migas Fig. 4); and wherein on the lateral wall there are 
an incision line (60, 62-62b and 64-64b; as shown in Migas Fig. 4) which extends between the separation line and the free edge of the retaining ring, defines the bottom edge of the tab, the first free lower edge of the first connecting band and the second free lower edge of the second connecting band and is made by means of a break line of the lateral wall; two cut lines (as shown Migas Figs. 1C-D and 4) which define the respective lateral edges of the tab and are made by cut lines passing through an entire thickness of the lateral wall (Migas [0024-0071] and Figs. 1-6b).
	Thus, Migas fails to teach the bottom edge being aligned, when the closing element is in a closed condition, with a first free lower edge of the first connecting band and with a second free lower edge of the second connecting band; wherein, when the closing element is in the closed condition, the bottom edge, the first free lower edge and the second free lower edge together define, and lie in, a single plane extending transversely to said axis. 
	However, Migas teaches various distances of the various components of the overall cap/closure. The specific distance that corresponds to either a first free lower edge of the first connecting band and a second free lower edge of the second connecting band is D3, and the specific distance that corresponds to the bottom edge of the tab is D5 as shown in Fig. 4. Migas further teaches that each of these distances have a respective overall range and a respective preferred range.  FOR INSTANCE, D3 RANGES ‘…FROM ABOUT 8 TO ABOUT 16 MM AND, MORE SPECIFICALLY FROM ABOUT 9 TO ABOUT 12MM…’ (SEE SPECIFICALLY [0037]) AND THAT D5 RANGES ‘…FROM ABOUT 11 TO ABOUT 17 MM AND, MORE SPECIFICALLY FROM ABOUT 12 TO ABOUT 15 MM…’ (SEE SPECIFICALLY [0039]). 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set D3 and D5 to be equal to each other, specifically either 11 or 12 mm. By doing so, the bottom edge, the first free lower edge and the second free lower edge together define, and lie in, a single plane extending transversely to said axis – when the closing element is in the closed condition as claimed above; emphasis added. In addition, by the setting the respective value equal to each other, the contact between the resultant tab and the neck of the container will increase due to a larger contact surface area on the resultant tab. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP § 2144.05 II (A)

Regarding claim 23, modified Migas as above further teaches all the structural limitations as set forth in claim 22, except for wherein the height of the first and second connecting bands or the height of the tab is greater than, or equal to, 1 mm and is less than, or equal to 5.5 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the height of the connecting bands and/or the height of the tab is greater than, or equal to, 1 mm and is less than, or equal to 5.5 mm to adjust the displacement distance of the first and second connecting bands or tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 57, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 23 (respectively), except for wherein the height is greater than, or equal to, 1.2 mm and less than, or equal to 4 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the height is greater than, or equal to, 1.2 mm and less than, or equal to 4 mm to adjust the displacement distance of the first and second connecting bands or tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 24, modified Migas as above further teaches all the structural limitations as set forth in claim 22, except for wherein the radial thickness of the first and second connecting bands is greater than or equal to 0.35 mm and is less than or equal to 1.8 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radial thickness of the first and second connecting bands is greater than or equal to 0.35 mm and is less than or equal to 1.8 mm, to adjust the displacement distance of the first and second connecting bands or tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 58, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 24 (respectively), except for wherein the radial thickness of the first and second connecting bands is greater than or equal to 0.5 mm and is less than or equal to 1.2 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radial thickness of the first and second connecting bands is greater than or equal to 0.5 mm and is less than or equal to 1.2 mm, to adjust the displacement distance of the first and second connecting bands or tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 25, modified Migas as above further teaches wherein along the separation line there is a plurality of breakable bridges, wherein along the incision line there is a plurality of breakable elements (see Migas Fig. 4).

Regarding claim 26, modified Migas as above further teaches wherein the incision line lies on a plane positioned transversally to said axis, in the closed condition of the closing element and is parallel to the plane in which the separation line lies (see Migas Fig. 4).

Regarding claim 59, modified Migas as above further teaches wherein the incision line lies on  plane positioned perpendicular to said axis.

Regarding claim 27, modified Migas as above further teaches all the structural limitations as set forth in claim 22, except for wherein the tab has an angular extension about the axis of between 10° and 120°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tab to have an angular extension about the axis of between 10° and 120° to adjust the displacement distance of the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 60, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 27 (respectively), except for wherein the tab has an angular extension about the axis of between 15° and 70°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tab to have an angular extension about the axis of between 15° and 70° to adjust the displacement distance of the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 61, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 27 (respectively), except for wherein the tab has an angular extension about the axis of between 20° and 50°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tab to have an angular extension about the axis of between 20° and 50° to adjust the displacement distance of the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 62, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 27 (respectively), except for wherein the tab has an angular extension about the axis of between 30° and 40°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tab to have an angular extension about the axis of between 30° and 40° to adjust the displacement distance of the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 63, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 27 (respectively), except for wherein the tab has an angular extension about the axis equal to 25°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tab to have an angular extension about the axis equal to 25° to adjust the displacement distance of the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 28, modified Migas as above further teaches all the structural limitations as set forth in claim 22, except for wherein the incision line has an angular extension measured about the axis, greater than, or equal to, 120° and less than, or equal to, 250°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the incision line to have an angular extension measured about the axis, greater than, or equal to, 120° and less than, or equal to, 250° to adjust the displacement distance of the first and second connecting bands or the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 64, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 28 (respectively), except for wherein the incision line has an angular extension measured about the axis, greater than, or equal to, 130° and less than, or equal to, 200°.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the incision line to have an angular extension measured about the axis, greater than, or equal to, 130° and less than, or equal to, 200° to adjust the displacement distance of the first and second connecting bands or the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 29, modified Migas as above further teaches all the structural limitations as set forth in claim 22, except for wherein the separation line is positioned at a distance from the free edge of the retaining ring which is greater than, or equal to, 2 mm and less than or equal to, 6.5 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the separation line be positioned at a distance from the free edge of the retaining ring which is greater than, or equal to, 2 mm and less than or equal to, 6.5 mm to adjust the displacement distance of the first and second connecting bands or the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 65, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 29 (respectively), except for wherein the separation line is positioned at a distance from the free edge of the retaining ring which is greater than, or equal to, 3 mm and less than or equal to, 5 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the separation line be positioned at a distance from the free edge of the retaining ring which is greater than, or equal to, 3 mm and less than or equal to, 5 mm to adjust the displacement distance of the first and second connecting bands or the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 30, modified Migas as above further teaches all the structural limitations as set forth in claim 22, except for wherein the incision line is positioned at a distance from the free edge of the retaining ring which is greater than, or equal to, 1 mm and less than or equal to, 5 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the incision line be positioned at a distance from the free edge of the retaining ring which is greater than, or equal to, 1 mm and less than or equal to, 5 mm to adjust the displacement distance of the first and second connecting bands or the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 66, modified Migas as above further teaches all the structural limitations as set forth in claims 22 and 30 (respectively), except for wherein the incision line is positioned at a distance from the free edge of the retaining ring which is less than, or equal to, 4 mm.
	Depending on the particular application or user specification, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the incision line be positioned at a distance from the free edge of the retaining ring which is less than, or equal to, 4 mm to adjust the displacement distance of the first and second connecting bands or the tab relative to the neck of the container. See MPEP §2144.04(V)(D)

Regarding claim 31, modified Migas as above further teaches wherein when the closing element is in an open condition and the first and second connecting bands keep the closing element connected to the retaining ring, the joining portion defines a hinge band (see annotated Migas Fig. 1D below) about which the closing element rotates relative to the neck, deforming.

    PNG
    media_image1.png
    809
    1202
    media_image1.png
    Greyscale


Regarding claim 32, modified Migas as above further teaches wherein the hinge band comprises a first hinge element and a second hinge element defined at least partly respectively in the first end zone and in the second end zone of the joining portion, the deformation affecting exclusively the first hinge element and the second hinge element but not the first and second connecting bands (see annotated Migas Fig. 1D above).

Regarding claim 67, modified Migas as above further teaches the tab is connected to the lateral wall by a hinge band which is transversal to the axis, wherein each of the first and second connecting bands has a first or top portion and a second or bottom portion, wherein the closing element is rotatable about the hinge band from the closed condition to the open condition without the second portion of each of the connecting bands twisting to pass under the respective first portion and be interposed between the first portion and the outer surface of the neck when the tab is resting on the neck and the bottom edge of the tab faces towards the dispensing opening of the container (see annotated Migas Fig. 1D above).

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 22-32 and 57-67 have been considered but are moot.
Applicant’s argument: The applied art (specifically Migas) fails to teach “the three edges defining, and lying in, a single plane extending transversely to the central vertical axis…” (Remarks pg. 8 Last ¶).
Examiner’s response: Examiner respectfully disagrees with this assertion. In the art rejection above, examiner explains as to how the applied art (i.e. Migas) teaches the noted limitation above.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736